DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 07/06/2021 have been entered and fully considered.  Claims 16, 18-25, and 27-37 are pending.  Claims 1-15, 17, and 26 are cancelled.  Claims 35-37 are new.  Claims 27-28 are amended.  Claims 16, 18-25, and 27-37 are examined herein.

Allowable Subject Matter
Claims 16, 18-25, and 27-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 6,007,699 (“Cole”) discloses an autothermal system and method for fuel conversion.  The system comprises a fuel cell (Fig. 1; col. 11, lines 6-7, 18-25); a first reactor 6 receiving a supply of fuel 2, such as natural gas (col. 10, lines 30-36), the first reactor configured to reform the fuel with a CaO containing CO2 absorber to produce a carbon free H2 gas fed to the fuel cell and convert the CaO to CaCO3 (col. 10, lines 9-58): and a second reactor 28 configured to convert the CaCO3
US 6,790,430 B1 (“Lackner”) discloses a system and method comprising a high temperature fuel cell 28, such as a solid oxide fuel cell, provided with hydrogen from carbonation vessel 12 (Abstract; Fig. 1; col. 8, lines 56-59).  In the carbonation vessel 12, calcium oxide (CaO) reacts with carbon dioxide formed in gasification vessel 10 to form calcium carbonate (CaCO3) (col. 7, line 56 – col. 8, line 10).  The calcium oxide is regenerated in calcination vessel 42 using heat, for example a heat by-product from the fuel cell or a portion of the hydrogen gas can be used to heat the calcination vessel 42 (col. 9, lines 14-52).
Applicant’s arguments, see pp. 9-10, filed 07/06/2021, with respect to Cole and Lackner have been fully considered and are persuasive.  See applicant’s response for a detailed discussion.  The rejection of claims 16 and 29 under 35 USC 103 over Cole and Lackner has been withdrawn. 
The prior art, either alone or in combination, does not fairly teach or suggest the method of claim 16 or power plant of claim 29; in particular, “regenerating the CaCO3 to CaO in an endothermic reaction in a CaO regenerator (22) at a temperature of at least 850°C utilizing heat from the SOFC (30) to heat the regenerator (22), feeding the carbon-free H2 gas to the SOFC (30), wherein at least one heat exchange medium (123, 201) collecting heat in the SOFC (30) is subjected to temperature increase in a heating device (41, 41', 41") prior to being subjected to heat exchange in the CaO regenerator (22), the at least one heat exchange medium (123, 201) is selected from the group consisting of exhaust gas (123) from the SOFC (30) and a dedicated heat exchange medium (201) circulating in a closed loop between the SOFC (30), the heating device (41, 41', 41") and the CaO regenerator (22), and the heating device (41, 2, and (b) being burned in air yielding an exhaust gas that is subjected to a separate step of CO2 collection (128')” as required in claim 16 or “a regenerator for converting the CaCO3 back to CaO at a temperature of at least 850°C, wherein a heating device (41, 41', 41") is connected between the SOFC (30) and the regenerator (22) and configured to allow a heat exchange medium (123, 201) collecting heat from the SOFC to be additionally heated therein and thereafter used for heat exchange in the regenerator (22), and the heat exchange medium (123, 201) is selected from the group consisting of exhaust gas (123) from the SOFC (30) and a dedicated heat exchange medium (201) circulating in a closed loop between the SOFC (30), the heating device (41, 41', 41") and the CaO regenerator (22), and the heating device (41, 41', 41") is charged with one of: (i) a gas having a biogenic origin, and (ii) a gas of fossil origin, wherein the gas is subjected to one of (a) being burned in pure oxygen to yield an exhaust gas of pure CO2, and (b) being burned in air to yield an exhaust gas that is thereafter subjected to a separate step of CO2 collection (128')” as required by claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727